Citation Nr: 0531338	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for social phobia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1969 to 
December 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Detroit, Michigan, Regional Office (RO), which granted 
service connection and assigned a 10 percent evaluation for 
social phobia and denied service connection for post-
traumatic stress disorder.  A September 2005 Travel Board 
hearing was held before the undersigned Board Member/Veterans 
Law Judge.  

Although the issue of a total rating based upon individual 
unemployability may have been recently raised by appellant, 
to the extent it has not been developed by the RO, it is 
referred to the originating agency for any appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The issue of service connection for post-traumatic stress 
disorder will be decided by the Board in its decision herein.  
The social phobia disability rating appellate issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

It has not been shown, by credible competent evidence, that 
appellant has a diagnosed post-traumatic stress disorder.




CONCLUSION OF LAW

Appellant does not have a post-traumatic stress disorder that 
was incurred in aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a July 2002 VCAA letter that was 
sent to the appellant prior to the September 2002 AOJ 
decision which denied his post-traumatic stress disorder 
service connection claim.  Additionally, such written 
correspondence as well as a Statement of the Case informed 
the appellant of what information and evidence was required 
to substantiate the claim in question and of his and VA's 
respective duties for obtaining evidence.  It is clear from 
the record, including the VCAA letter, that appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the Statement of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
after issuance of appropriate VCAA notice.  

The content of the notice provided to the appellant by said 
VCAA letter as discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It should also be noted that he had 
the opportunity to testify at a recent Travel Board hearing.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
service connection appellate issue to the extent indicated.  
See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records and available post-
service VA medical records.  VA outpatient records include 
July 2002 VA psychiatric and psychologic evaluations reports 
that adequately addressed whether a post-traumatic stress 
disorder was manifested.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed with respect to the appellate issue 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate said claim has been obtained.  There is no 
indication in the file that there are additional, available, 
relevant records that have not yet been obtained insofar as 
the appellate issue is concerned.  See Mayfield, supra.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides: Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant alleges, in essence, that his post-traumatic stress 
disorder resulted from service stressors involving shaving 
difficulties and in providing aid to injured passengers in a 
1973 bus accident in Thailand.  Parenthetically, the 
evidentiary record does not substantiate the alleged bus 
accident.  Although appellant's available service personnel 
records do not confirm any Thailand service assignment, his 
service medical records do document treatment received in 
July 1973 at a United States Air Force dispensary in Thailand 
and difficulties involving shaving at various times during 
service, including trouble with supervisors in 1970 over his 
shaving excuse.  Significantly, however, none of the post-
service clinical evidence of record includes a diagnosis for 
post-traumatic stress disorder.  To the contrary, a July 2002 
VA psychiatric evaluation included diagnoses confirming 
psychiatric disorders other than post-traumatic stress 
disorder; and, in order to rule out a post-traumatic stress 
disorder, a subsequent July 2002 VA psychologic evaluation 
was conducted and test results were interpreted as not 
consistent with post-traumatic stress disorder.  Rather, his 
psychiatric symptoms were described on that evaluation as 
agitation, depression, social isolation, and suspiciousness; 
and service connection for social phobia was subsequently 
granted by a September 2002 rating decision.  Contrary to the 
appellant's assertions, a September 2005 VA psychiatrist's 
written statement submitted during a Travel Board hearing 
(with written waiver of AOJ jurisdiction) reported that 
appellant had been receiving treatment since 1996 for 
psychiatric disorders other than post-traumatic stress 
disorder.  Since symptoms diagnostic of a post-traumatic 
stress disorder or a diagnosis for post-traumatic stress 
disorder have not been clinically documented, whether or not 
he was exposed to a stressor in service is not determinative 
of this issue.

The critical point is that there is no competent evidence 
indicating that the appellant currently has a diagnosed post-
traumatic stress disorder.  In Brammer, supra., the Court 
held that in the absence of proof of a present disability 
there can be no valid claim.  Appellant is not competent to 
offer medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  As such, there is no 
post-traumatic stress disorder entity to service connect.  

Thus, given the lack of competent clinical evidence showing 
that appellant has post-traumatic stress disorder, the claim 
for service connection for post-traumatic stress disorder is 
denied.  Since the preponderance of the evidence is against 
allowance of this appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  To this extent, the appeal is disallowed.


REMAND

With respect to the issue of an initial evaluation in excess 
of 10 percent for social phobia, it does not appear that 
appellant has been afforded an adequate VA psychiatric 
compensation examination to determine the nature and severity 
of that disability.  



Accordingly, the psychiatric disability rating issue is 
REMANDED to the RO for the following:

1.  Arrange appropriate VA 
psychiatric examination of the 
veteran to determine the nature and 
severity of the service-connected 
social phobia.  The entire claims 
folder should be reviewed by the 
examiner.  The psychiatrist should 
adequately describe appellant's 
service-connected psychiatric 
symptoms; any cognitive impairment 
resulting therefrom; and the degree 
to which the psychiatric symptoms 
impact upon social and industrial 
adaptability.  The psychiatric 
examination report should assign him 
a score on the Global Assessment of 
Functioning Scale (GAF Scale).  

2.  The RO should consider any 
additional evidence and readjudicate 
the issue of entitlement to an 
initial rating in excess of 10 
percent for social phobia.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


